Citation Nr: 0405707	
Decision Date: 03/03/04    Archive Date: 03/11/04	

DOCKET NO.  02-08 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury.

2.  Entitlement to a higher initial evaluation for post-
traumatic stress disorder (PTSD), currently evaluated at 
50 percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky, that denied the benefits sought on appeal.  The 
veteran, who had active service from April 1966 to January 
1969, appealed those decisions to the BVA, and the case was 
referred to the Board for appellate review.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran is not currently shown to have residuals of 
any head injury he sustained during service.

3.  The veteran's PTSD is not shown to be productive of 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking or mood.



CONCLUSIONS OF LAW

1.  Residuals of a head injury were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1154, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304 (2003).

2.  The criteria for an initial evaluation in excess of 
50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 
4.125-4.130, Diagnostic Code 9411 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA shall make reasonable efforts to notify a 
claimant of the relevant evidence necessary to substantiate a 
claim for benefits under laws administered by the VA.  The 
VCAA also requires the VA to assist a claimant in obtaining 
that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of information and evidence needed to 
substantiate a claim.  Collectively, the rating decisions, 
the Statement of the Case and the Supplemental Statement of 
the Case issued in connection with this appeal have notified 
the veteran of the evidence considered, the pertinent laws 
and regulations and the reasons his claims were denied.  In 
addition, a letter to the veteran dated in March 2001 
specifically notified the veteran of the provisions of the 
VCAA, including the types of evidence necessary to establish 
his claims and whether he or the VA bears the burden of 
producing or obtaining that evidence.  Under the 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The Board notes, however, that the March 2001 letter to the 
veteran informing him of the provision of the VCAA was sent 
to him after the July 2000 rating decision that initially 
denied the veteran's claims.  This is contrary to the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004), which held the notice contemplated 
by the VCAA must be provided prior to the decision in the 
claim.  However, the July 2000 rating decision denied the 
veteran's claim as "not well-grounded" and a VA General 
Counsel opinion issued after the enactment of the VCAA held 
that under the VCAA the VA was required to readjudicated a 
claim "as if the denial or dismissal had not been made."  
VAOPGCPREC 03-2001 (Jan. 22, 2001).  The RO then 
readjudicated the veteran's claims in a June 2001 rating 
decision after the RO provided the veteran the notice 
contemplated by the VCAA.  As such, the Board finds that the 
VCAA notice requirements set forth in Pelegrini have been 
satisfied.  

The Board also acknowledges that the veteran has not been 
specifically informed of the evidence necessary to 
substantiate his claim for a higher initial evaluation for 
his PTSD.  In this regard, the Board notes that the veteran 
raised this issue in his Notice of Disagreement following the 
grant of service connection for PTSD.  In such situations an 
opinion from the VA General Counsel indicates that further 
notice of the VCAA is unnecessary.  See VAOPGCPREC 8-2003 
(Dec. 22, 2003), ("if, in response to notice of its decision 
on a claim for which VA has already given the Section 5103(a) 
notice, VA receives a notice of disagreement that raises a 
new issue, Section 7105(d) requires VA to take proper action 
and issue a statement of the case if the disagreement is not 
resolved, but Section 5103(a) does not require VA to provide 
notice of the information and evidence necessary to 
substantiate the newly raised issue.")  The Board is bound in 
its decisions by the precedent opinions of the Chief Legal 
Officer of the VA.  38 U.S.C.A. § 7104(c); 38 C.F.R. 
§ 20.101(a).

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the Board notes that the veteran's service medical records 
are associated with the claims file and the veteran has been 
afforded VA examinations in connection with his current 
appeal.  In addition, VA outpatient treatment records 
identified by the veteran have been obtained.  Significantly, 
neither the veteran nor his representative have made the 
Board aware of any additional evidence that needs to be 
obtained in order to fairly decide the veteran's appeal.  
Therefore, the Board finds that all relevant evidence has 
been obtained.  Simply put, the record is complete and the 
case is ready for appellate review.


Residuals of a Head Injury

The veteran contends that he sustained a head injury in 1968 
while in Vietnam when he was hit in the head with a rifle.  
Generally, applicable law provides that service connection 
will be granted if it is shown that the veteran suffers from 
a disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted, in the 
line of duty in the active military, naval or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
may also be granted for a disease diagnosed after discharge, 
when all of the evidence, including that pertinent to 
service, establishes that a disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Generally to prove service connection, the record must 
contain:  (1) Medical evidence of a current disability, 
(2) medical evidence, or in certain circumstances, lay 
testimony of an inservice occurrence or aggravation of a 
disease or injury, and (3) medical evidence of a nexus 
between the current disability and the inservice disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); 
Caluza v. Brown, 7 Vet. App. 498 (1995).

A review of the evidence of record discloses that service 
medical records contain no evidence of complaints, treatment 
or diagnosis pertaining to a head injury or residuals of a 
head injury.  In this regard, the physical examination 
performed in January 1969, in connection with the veteran's 
separation from service, contains no pertinent history or 
defects or abnormalities.  Indeed, on the Report of Medical 
History portion of the examination, the veteran denied having 
a history of a head injury.

Nevertheless, the veteran's service records reflect that he 
participated in combat and engaged in combat with the enemy.  
In the case of any veteran who engaged in combat with the 
enemy, the VA will accept as sufficient proof of service 
connection of any disease or injury alleged to have been 
incurred in or aggravated by such service satisfactory lay or 
other evidence of service incurrence or aggravation of such 
injury or disease, if consistent with the circumstances, 
conditions or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service and, to that end, the VA will 
resolve reasonable doubt in the veteran's favor.  38 U.S.C.A. 
§ 1154(b).  As such, the Board, as did the RO, presumes that 
the veteran did sustain a head injury in 1968 while serving 
in Vietnam.

However, in order to warrant service connection there must be 
medical evidence of a current disability.  Unfortunately for 
the veteran and his claim, none of the medical evidence dated 
following the veteran's separation from service contains any 
evidence of treatment for, or residuals of any head injury 
the veteran sustained during service.  In this regard, a VA 
examination performed in December 1969 shows no diagnosis of 
residuals of any head injury and more recently accumulated 
medical records similarly contain no evidence of residuals of 
a head injury.  

"In the absence of proof of a present disability there can be 
no valid claim.  The Board's review of the record in this 
case shows no claim or proof of a present disability.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992)."  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Therefore, the Board concludes that service connection for 
residuals of a head injury is not established.


Initial Evaluation for PTSD

Historically and procedurally, a rating decision dated in 
June 2001 granted service connection for PTSD and assigned a 
30 percent evaluation effective April 25, 2000.  The veteran 
expressed disagreement with the initial evaluation assigned 
and the RO, in a rating decision dated in July 2002, 
subsequently increased the evaluation for the veteran's PTSD 
from 30 percent to 50 percent, also effective April 25, 2000.  
The veteran essentially contends that his PTSD is more 
disabling than currently evaluated.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under ordinary 
conditions of life, including employment, by comparing its 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  Separate diagnostic codes identify various 
disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that evaluation.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The Board notes that as the 
veteran is appealing the initial assignment of a disability 
rating, the severity of the disability is to be considered 
during the entire period from the initial assignment of the 
evaluation to the present time.  Fenderson v. West, 
12 Vet. App. 119 (1999).

The veteran is currently assigned a 50 percent evaluation for 
his PTSD.  The next higher 70 percent evaluation is for 
assignment when there is evidence of occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  Suicidal ideation; obsessional rituals 
which interfere with routine activity; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or worklike setting); and inability to establish and 
maintain effective relationships.  

A 100 percent evaluation is for assignment with evidence of 
total occupational and social impairment, due to such 
symptoms as:  "Gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives; own occupation, or own name.  
38 C.F.R. § 4.130, Diagnostic Code 9411.

In evaluating psychiatric disabilities, the Board has adopted 
the Diagnostic and Statistical Manual of Mental Disorders, 
4th edition, American Psychiatric Association (DSM-IV).  That 
manual includes a Global Assessment of Functioning (GAF) 
scale reflecting psychological, social and occupational 
functioning on a hypothetical continuum of mental health 
illness.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); 
Richard v. Brown, 226, 267 (1996) (citing DMS-IV).  A GAF 
score ranging from 51 to 60 reflects moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational or 
school functioning (e.g., a few friends, conflicts with peers 
or co-workers).  A GAF score ranging from 41 to 50 reflects 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).

The evidence for consideration in determining the appropriate 
initial evaluation for the veteran's PTSD consists of VA 
medical records dated between 2000 and 2002 and the report of 
a VA examination performed in April 2001.  The April 2001 VA 
examination reflects that the claims file was available and 
reviewed by the examiner prior to completing the examination 
report.  At the time of the examination the veteran reported 
that he received his psychiatric treatment from the 
Cincinnati VA Medical Center.  The report noted that the 
veteran was a truckdriver and had been doing that for 
approximately 30 years.  It was also noted that the veteran 
had been divorced twice, had three children which he did not 
see often and had five grandchildren.  He currently lived 
with his girlfriend in a house.  With respect to symptoms the 
veteran experienced, he reported that he had very poor sleep 
and that he had dreams and nightmares all of the time.  He 
startled easily with sudden movements or loud noises, or even 
minor noises.  The veteran reported that he was extremely 
irritable compared to other people he knew and that he 
avoided crowds and stayed to himself.  He described having 
two close friends.  The veteran related that he had outbursts 
of anger.  

On mental status examination the veteran was noted to startle 
quite noticeably.  He was cooperative but did not elaborate 
much on answers.  He was at least moderately depressed.  He 
was very anxious, but there was no evidence of psychotic 
thought, mood or perceptual disorder.  His cognition was 
intact.  He was alert and oriented and he had a reasonable 
fund of knowledge.  He was able to perform calculations.  It 
was indicated that the veteran was not suicidal or homicidal.  
The veteran's intelligence was described as in the average 
range and his judgment and insight were fair.  The diagnostic 
impression following the examination was post-traumatic 
stress disorder.  Under the Axis V diagnosis, the examiner 
indicated that the veteran was functioning in the moderate 
symptom range.  The examiner noted that the veteran had very 
few friends, but was able to work as long as he stayed away 
from other people and inside his truck.  He noted that the 
veteran got into the conflicts fairly easily.  The examiner 
signed a rating of 53 to 55 on the GAF scale.

VA outpatient treatment records show treatment for the 
veteran's PTSD.  These records show that the veteran's GAF 
score range from a high of 60 in October 2000 and 50 in March 
2001.  These records contain no evidence of deficiencies in 
judgment or thinking.  There was also no indication of 
suicidal ideation or obsessive rituals that interfered with 
routine activities.  There was also no evidence of the 
veteran's speech being intermittently illogical, obscure or 
irrelevant or near-continuous panic or depression affecting 
his ability to function independently, appropriately and 
effectively.  There was also no indication of impaired 
impulse control, spatial disorientation or neglect of 
personal appearance and hygiene.

Based on this record, the Board finds that the currently 
assigned 50 percent evaluation most nearly approximates the 
veteran's overall disability picture since the grant of 
service connection effective in April 2000.  With the 
exception of the GAF on one occasion of 50 reflecting serious 
symptoms, all of the veteran's GAF's have been in the 51 to 
60 range reflecting moderate symptoms.  This was also 
consistent with the opinion of the examiner who performed the 
April 2001 VA examination.  Significantly, a review of the 
examination report and treatment records discloses that the 
veteran does not meet most of the criteria contemplated for 
the next higher 70 percent evaluation set forth above.  As 
such, the Board finds that the criteria for the next higher 
70 percent evaluation have not been met and that the veteran 
more nearly approximates the criteria for the currently 
assigned 50 percent evaluation.  

In reaching this decision, the Board has considered the 
potential application of various provisions of Title 38, Code 
of Federal Regulations, whether or not they were raised by 
the veteran, as required by the holding of the United States 
Court of Appeals for Veterans Claims in Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board 
has considered the provisions of 38 C.F.R. § 3.321(b)(1).  
However, there has been no assertion or showing that the 
veteran's PTSD has caused marked interference with 
employment, necessitated frequent periods of hospitalization 
or otherwise renders impractical the application of the 
regular schedular standards.  

In this regard, the veteran is employed as a truckdriver and 
has been so for over 30 years and he has not required any 
hospital treatment of his PTSD.  In the absence of such 
factors the Board finds that the regular schedular standards 
are not rendered impractical in the veteran's case.  As such, 
the Board finds that the requirements for an extraschedular 
evaluation under the provisions of 38 C.F.R. § 3.321(b)(1) 
have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).


ORDER

Service connection for residuals of a head injury is denied.

An initial evaluation in excess of 50 percent for PTSD is 
denied.



	                        
____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



